— A COMPLAINT
SONERS IN FILING
FORM ODE USED By. RIGHTS ACT, 42 USC 8 1589 ee
sot Court for the Middle District of No

  
 

in the United States Dis

on BO TILEY

(Enter above full name of plaintiff — only one plaintiff ACU

permitted per complaint)

ve

(Enter above full name of defendant or defendants)

L Previous law suits ; ;
A. Have you begun other lawsuits in state or federal court dealing with the cape facts involved
in the action or otherwise relating to your imprisonment? Yes() No(
B. If you answer to A is yes, describe each lawsuit in the space below. (if there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, using the same outline.)

1. Parties to previous lawsuit:
Plaintiffs:

 

 

 

 

 

Defendants:

 

 

2. Court (if federal court, name the district; if state court, name the county):

 

3. Docket Number:

4. Name of judge

assigned to the

case:

5, Disposition (for example, was the case dismissed? Appealed? Is it still pending?)

 

 

 

6. Approximate date of filing lawsuit:
il. Previous in forma pauperis lawsuits:
A. While incarcerated or detained in any facility, have you filed a lawsuit in any federal court

*

in which you were allowed to proceed in forma pauperts (without prepayment of fees)?

 

Yes (4 No()
1. Name the court and docket number for each: J pos in fedecal\ psison
x don't cemeloer Hne Mame of Couct oc the deocKe+ Number

 

 

B. Were any of these case dismissed under 28 U.S.C. § 1915(d) on the grounds that they were
frivolous, malicious, or failed to state claim upon which relief may be granted? Yes re No( )
1. If yes, how many? one.
2. Name the court and docket nu

ang clecket nu mbec

mber foreach: Z don't cemever the couct

 

 

Til. Exhaustion of Inmate Administrative Remedies

2
Ca :19-cv-
se 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 1 of 18
MDNC 3/02

A. Did you present the facts of each claim relating to your complaint to the Inmate Grievance
Commission or any other available administrative remedy procedure? Yes (J) No( )

B. If you answer is Yes:
1. When did you file your grievance? beck jn Decemioes in 20/8.

 

2. What was your grievance?

 

 

3. Did you appeal any adverse decision to the highest level possible in the administrative
procedure? Yes (J No()

If yes, when was the decision and what was the result? The clecision was mw De cembec

 

of 2018. The jail sefuse te genes my Qeievance Or aay kind of celief

 

C. If your answer to A or B(3) is no, identify the claim(s) and explain why not:

 

 

 

 

IV. Parties
A. Plaintiff(s) _
Name of plaintiff: /VWA SOK Q0YD WHITLEY

 

Current address (place of confinement): A Y DET
CENTER P.0.790 CONCORD, N.C, 23026

 

(You may lose important legal rights unless you immediately notify the court of any address
change.)
B. Defendant(s) (NOTICE: A person must be identified in this subsection B in order to be
considered and served as a defendant.)
Name of defendant 1: VAN SHAM
Position: SHERIFF

Place of employment: CARARRUS COUNTY
Current address: E Cc €

 

 

Additional defendant(s) Capti.aq mM. Nesloits

 

 

 

 

 

Defendant 2:
Defendant 3: Lie uenunt) W. Wallace
Defendant 4:

 

 

(Continue on a separate sheet, if necessary.)

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 2 of 18
MDNC 3/02

Vv.

Statement of Claim
State here as briefly as possible the FACTS in your case. Do this by describing how each

defendant named in Section III-B above is personally involved in depriving you of your rights.
Include relevant times, dates, and places. DO NOT GIVE LEGAL ARGUMENTS OR CITE
ANY CASES OR STATUTES. You may only combine claims involving events that relate to all

defendants. Number and set forth each separate claim in a separate paragraph. Unrelated
claims involving separate events must be set out in a separate complaint. (Attach extra sheets, if

necessary.)

Z Wave Acieh +o wert  tandexsmntings With ysl stn, Sheri! Von Show,

Conpimio (Ness, Lieutenant We Wallace, concecian, My Telos bs Practice, soy

ce\aos of. Ov crock Yncoude OnDeVE Ole process. even Poreuste ener request, x even

ticeke. ko acts Cacoling pcisonex lecen\ secvices KCLU aackn “Lascolinns. TZ have beled to
Seouest wy ce nous eselecence. bible ‘the book of YW, pine on\y ible the jail
provitle ie Chisistion Wile say ceouett oles slacied low, = WeNlace, z appen|
te Cot Nesbitt tho iso denied my reguect. T Asied he. tapeask ay fue he

Shexi fe Shed bunk Lb te llece ‘oleh me Ke wont heuer rey “Compleat: The
Lféurenendk ond Ceapinin Weoth Know SE am indigenk ound the only pesson FT lave.

ihe wee to Send me cnoney tims sony gic who ts now lockue. Bat in both yal sh fe
Sine : é

 

 

 

   

 

 

cesponses FT wes Fold te have Somenne. *o Sead in the Yebrecs lille. = Wave also
st otievo. (a to bo ti was. t
« ‘ e ® *
1 cl & Lovo, G
. . e 7 * 1 }
\ie® But on tock F, een Me to listina to
CheoStiantiv chin lat I am asinn to hell 1 © ‘+ Prav to Jes Teil stetf

   

n \
detention Center 14/5 two men he ow Cell wed TF eve been im Sielts Couse
Tilieve thie cll ream meakes thet went fe heac the Gideasns because
belief, TD etso Submitted w Geievence on February 2), A019. Cor Mer nine, ey Keo tner
diet one 15 also & per of ny Hebrews tT cegealive: cel igious belief Prec! tee,

See Exhibits 6-6. Lx, \afe.\ woe, Cespense ins the Veuun “Ei et m ces kine Same

Huier Cheishanty

 
  

       

t
4 not <_ Food. The Keochee diet od Vecan Aies ese two diflecenk

types of cLiets, Also wy Hebces Tsenette peltess Kee @ the pushover

~ New meen’ F con not ent ony bres pith Yeest throvel Liss iweck of
Agcil. In the kosher cliet thay Yuewe loreal cal molz, The. yentl rece Lowt
even prov icke Melle pa any diel 3, Also the Srepe twice 1 ase epee oft wy)

Spe cia\ diel. Th e fail ade nei provide QCHPE Imice ON any
wv a t =

Kelicious be
cliets.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 3 of 18
MDNC 3/02

 

VI. Relief

STATE BRIEFLY EXACTLY

WHAT YOU WANT THE COURT TO DO FOR YOU. MAKE
NO LEGAL ARGUMENTS. CITY

NO CASES OR STATUTES.

T seek & 10,000 in domoars o New Dolicy that say ©
cenier porsonest at owl\ celiorons

plowreas Lownty Detention
{ves keoi\ cLetninees he clon

bbe \ieSs le + conkel, epanls Kook the ‘nil Shoe Lore

twon*s to pacticrpes apn ON Sundays 1 te Gideens
clhciski avy fe\ve Wwon0, E sespectfull + sequertian, lie ‘oe ¢

eave Sco roe po
tuhen the Gi eons comes into prescls pa mes Sunt, Lieutenant WwW Wein ce
foc % Ss, ono modebecy dntnnes 0 \0i An Savin crpncrry. fash Sune, Capen
Mm. Nesovkx_ fot & 5,000 t naneknsy cl ncnenes in Wis individual Capmcibys x -
un cj

we ceiieS in oftfSicie\ Capecity. I_alse
TeSpe

ct the Koshec diet in “Thies new
policy. L sespectfully ceauest “che. Folewins, hove Celie& foc the mene
wank emotional injuryecs jail $486 Cruse me- And for such oinec tnd _
fSuethec ve\ie& xo which the plain SC pnw be endid \ed end Whicelr
the Couck ~~ cheer jst cand ptopes.

7
a Shaw for ‘Aad
Teguesting Crlonccus County {ar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed this Macc day of 2b

20 /4
Prison No. AS54494

Signature Magn Lb ith oy

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 4 of 18

An oo,
NORTH CAROLINA PRISONER LEGAL SERVICES, INC.

Post Office Box 25397
Raleigh, North Carolina 27611
(919) 856-2200
Facsimile Transmission (919) 856-2223

CONFIDENTIAL LEGAL MAIL

March 18, 2019

Mr. Major B. Whitley

Cabarrus County Detention Center
OPUS #: 0497376

P.O. Box 790

Concord, NC 28026

NCPLS File #: XX-XXXXXXX

Dear Mr. Whitley:

We received your recent letter regarding your First Amendment right to practice your religion.
Our office manages The Safe and Humane Jails Project. Under this project we collect and
record information about North Carolina jails, and we work to ensure the health and safety of
inmates throughout the state. Acting on behalf of inmates like you, we work on a cooperative
basis with jail staff to correct health or safety issues concerning multiple inmates. We provide

general legal advice and information, but we do not represent individuals in lawsuits against
county jails.

We encourage you to resolve your concern on your own by filing a grievance at the jail or by
speaking to officials about your concerns if you believe that jail policies are being violated. You
will find a memo with the law regarding religion in jails. You can seek the advice of other
attorneys, and you may be able to file a lawsuit on your own. There are strict time-limits for
filing different kinds of lawsuits. Failure to file suit within the time allowed by law may prevent
you from getting your case into court. The information we have provided should be helpful to
you in this regard. With this letter, we are closing your file.

Sincerely,

Abling Wilby
Taittiona Miles
Staff Attorney

Enclosures: Religious Claims in Prison Memorandum
Statute of Limitations Law Memorandum

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 5 of 18
RELIGIOUS CLAIMS IN PRISONS OR JAILS

North Carolina jail inmates can resolve most religious exercise problems without filing a lawsuit.
You should use your facility’s grievance procedures or submit a request form to appropriate
officials within your facility before filing a lawsuit. Often, this is a much more effective way of
getting your needs met than filing a lawsuit.

In religion claims, Courts balance an inmate’s right to exercise religion with the safety and
security interests of correction officials. In the past, the legal standard for the balancing test was
a “minimal scrutiny” test. A minimal scrutiny means that a regulation restricting the exercise of
religion was valid if it was reasonably related to legitimate penological interests.” Turner v.
Safley, 482 U.S. 78 at 89 (1987). Courts also considered other factors under a minimal scrutiny
test including: “the existence of alternative means for inmates to exercise their constitutional
rights; the impact that accommodation would have on guards, inmates, and prison resources; and
whether alternatives to the prison regulation are available at a “de minimus cost.” Id. at 90-91.

Inmates can bring lawsuits about the free exercise of religion under both the Constitution and the
Religious Land Use and Institutionalized Persons Act (RLUIPA) 42 U.S.C.S. § 2000cc et seq.
RLUIPA is more favorable to inmates, but prisoners cannot seek money damages for violations
of RLUIPA, Sossamon v. Texas, 131 §.Ct. 1651, 1663 (2011). RLUIPA made the law a little
more favorable to prisoners raising religion claims. The balancing test is now that the prison or
jail’s restriction does not create “a substantial burden” on the inmate’s ability to practice his or
her religion. The religious restriction must be: 1) in furtherance of a compelling governmental

interest; and 2) the least restrictive means of furthering that compelling governmental interest.”
42 U.S.C. § 2000cc-1.

The Fourth Circuit Court of Appeals further defined “substantial burden” by stating that a
substantial burden occurs “when a state or local government, through act or omission, put[s]
substantial pressure on an adherent to modify his behavior and to violate his beliefs.” Lovelace
y, Lee, 472 F.3d 174, 187 (4th Cir. Va. 2006) (internal quotations omitted). Once an inmate
shows the restriction is a substantial burden on the ability to practice his or her religion, the
defendants must show that the religious restriction is the least restrictive means of furthering a
compelling governmental interest.” Jd. at 189. Itis very hard to show that a prison’s security
interests are not compelling governmental interests because Courts give heavy weight to

evidence showing the policy or action is the least restrictive means of furthering that compelling
interest.

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 6 of 18
m

Workflow Interaction

General Grievance

 

 

Created Issue ID Resident Current Status
Action Comment Updated By
12/8/2018 13399547 MAJOR WHITLEY Closed
12/8/2018 Submitted by MAJOR WHITLEY on 12/8/2018 MAJOR WHITLEY
5:01:27 PM

12/8/2018 TO CAPTAIN NESBITT | AM RESUBITTING MY MAJOR WHITLEY
COMPLAINT CONCERNING MY RIGHTS TO MY
PERSONAL RELIGIOUS PREFERENSESS LT.
WALLACE TOLD ME THE ONLY RELIEF THE JAIL
CAN PROVIDE IS MOVING ME TO ANUTHER
CELL IT STILL DON'T STOP ME FROM HEARING
THE CHRISTIANITY PREACHING THE STAFF
HERE AT THE CABARRUS COUNTY JAIL HAS
INTENIONALLY DEPRIVED MY 1ST AMENDMENT
RIGHTS THATS PROTECTED BY THE
CONSTITUTION | BEEN CONFINED IN THE
CABARRUS JAIL SINCE JULY 31,2018 AND IN
BOOKING | INFORMED THEM OF MY RELIGIOUS
PREFERENCESS THAT | AM A HEBEREW
ISRAELITE BUT EVERY SUNDAY THE JAIL BRING
IN GIDEONS AND FORCE ALL PRE-TRAIL
DETAINEE TO HEAR CHRISTIANITY PRECHING
EVEN IF MY TRAY SLOT IS CLOSED | STILL
HEAR IT. ITS VERY INSULTING TO ME ASA
HEBREW ISRAELITE. AS PRETRAIL DETAINEE |
AM PROTECTED BY 14AMENDMENT AND STILL
HAVE MY CITIZENS RIGHTS. | DO NOT WON'T
TO BE FORCE TO LISTEN TO CHRISTIANITY
PRECHING AND ALSO T AM SEEKING 5,000 IN
US CURRENCY THANK YOU

12/8/2018 Assigned to Sergeants-distribution list by MAJOR MAJOR WHITLEY
WHITLEY on 12/8/2018 5:01:27 PM

12/8/2018 Assigned to m nesbitt by s purcell on 12/8/2018 S purcell
5:13:35 PM

12/10/2018 Accepted by m nesbitt on 12/10/2018 12:15:24 PM m nesbitt

Printed 1/2/2019 Page 4 of 19

Printed by: w wallace

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 7 of 18
Workflow Interaction

General Grievance

 

 

Created Issue ID Resident Current Status
Action Comment Updated By
12/6/2018 13374979 MAJOR WHITLEY Closed
12/6/2018 Submitted by MAJOR WHITLEY on 12/6/2018 MAJOR WHITLEY
2:33:46 PM
42/6/2018 MY COMPLAINT IS CONCERNING MY LIVING MAJOR WHITLEY

CONDITIONS HERE ON FIRST FLOOR HBB POD.
THE OFFICERS THAT WORK HERE ON FIRST
FLOOR DO NOT CARE ABOUT KEEPING THE
POD SANITZE PROPERLY. WHICH IS AACT OF
“NEGLECTING THERE. DUITY AND
RESPONSIBILITY UDER COLOR OF LAW
PROTECTING MY PER-TRAIL DETAINEE
CONSTITUTION RIGHTS UNDER 5, 14,
AMENDMENTS. | HAVE SPOKEN TO OFFICERS
NUMEROUS OF TIMES ABOUT THE TRUSTEE
NOT CLEANING THE FOOD TRIP OUTER
PASSING OUT TRAYS AND ALSO THE OFFICERS
STILL NOT WEARING NETS THEY SEME TO
THANK THEY DON'T HAVE TO WEAR NETS
WHEN, THEY PASSING OUT THE JUICE | HAD
HAIR IN MY JUICE WICH WAS NOT MY HAIR.
FOR MY SALUTATION TO MY GRIEVANCE IS THE
OFFICERS START BEING SANITZE PROPERLY.

12/6/2018 Assigned to Sergeants-distribution list by MAJOR MAJOR WHITLEY
WHITLEY on 12/6/2018 2:33:46 PM.

12/7/2018 Accepted by j burnette on 12/7/2018 2:08:33 AM j burnette
12/7/2018 ok. thank you j burnette
12/7/2018 Assigned to None by j burnette on 12/7/2018 j burnette
2:08:33 AM
12/7/2018 Closed by j burnette on 12/7/2018 2:08:37 AM j burnette
Printed 1/2/2019 Page 3 of 19

Printed by: w wallace

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 8 of 18
Workflow Interaction

General Grievance

 

Created
Action

 

Issue ID Resident Current Status

Comment Updated By

 

12/10/2018

12/10/2018

12/10/2018

Printed 1/2/2019

Mr. Whitley, I’m curious as to what made you decide _m nesbitt
to resubmit your complaint after you told Lt. Wallace
you were good with things the way they were. | ask,
because not only did you tell Lt. Wallace you were
good with things the way they were this time, but
you also told Lt. Lister the last time you were here,
that closing the tray slot would address your issue,
the last time you were in our facility. You are on the
upper tier of your pod and if your door and tray slot
are both closed, then there should be no issue of
you hearing what's being said on the lower tier, no
matter who it is. Most people can’t hear what's
being said directly to them, when the person is
Standing in front of their cell door. I’m not sure if this
helps you any, but the Gideon's are non-
denominational and I’ve found that Hebrew Israelites
adhere to the King James version of the Bible.

While again, there should be no issue with you
having to hear what the Gideon’s are saying if you
don’t want too, it seems they are sharing is the
Same as your belief. So, is this really what your
issue is about?

Capt. Nesbitt

Assigned to None by m nesbitt on 12/10/2018 m nesbitt
12:15:24 PM

Closed by m nesbitt on 12/10/2018 12:15:27 PM m nesbitt

Page 5 of 19

Printed by: w wallace

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 9 of 18
Workflow Interaction

General Grievance

 

 

Created Issue ID =‘ Resident Current Status
Action Comment Updated By
12/11/2018 13434462 MAJOR WHITLEY Closed
12/11/2018 Submitted by MAJOR WHITLEY on 12/11/2018 MAJOR WHITLEY
5:47:06 PM
12/11/2018 TO CAPTAIN NESBITT, THIS ISLAND MAJOR WHITLEY
12/11/2018 Assigned to Sergeants-distribution list by MAJOR MAJOR WHITLEY
WHITLEY on 12/11/2018 5:47:06 PM
12/11/2018 Assigned to w.wallace by j burnette on 42/11/2018 j burnette
6:00:52 PM
12/12/2018 Assigned to m nesbitt.by w wallace on 12/12/2018 w wallace
1:12:29 PM
12/21/2018 Rejected by m nesbitt on 12/21/2018 4:02:17 PM m nesbitt
12/21/2018 I'm not even sure what this means m nesbitt
Capt. Nesbitt
12/21/2018 Assigned to None by m nesbitt on 12/21/2018 m nesbitt
4:02:17 PM
12/21/2018 Closed by m nesbitt on 12/21/2018 4:02:22 PM m nesbitt
Printed 1/2/2019 Page 6 of 19

Printed by: w wallace

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 10 of 18
7 ae on

Ch

Workflow Interaction

General Grievance

 

Created
Action

Issue ID Resident Current Status

Comment Updated By

 

12/14/2018
12/14/2018

12/14/2018

12/14/2018

12/14/2018

12/25/2018

Printed 1/2/2019

Printed by: w wallace

13467667 MAJOR WHITLEY Closed

Submitted by MAJOR WHITLEY on 12/14/2018 MAJOR WHITLEY
9:43:56 AM

TO CAPTAIN NESBITT, THIS IS TO MAJOR WHITLEY
ACKNOWLEDGE RECEIPT OF YOUR
CORRESPONDENCE TO MY RESUBMITTED
GRIVANCE CONCERNING MY RELIGIOUS
PROFERENCESS RIGHTS | RESUBMITTING MY
GRIEVANCE CONCERNING MY RELIGIOUS
PREFERENCESS RIGHTS | RESUBMITTING MY
GRIEVANCE BECAUSE | HAVE U. S. CITIZENS
RIGHTS | CONSULT WITH A LAWER THE FIRST
AMENDMENT SAYS CONGRESS SHALL MAKE
NO LAW RESPECTING AN ESTABLISHMENT OF
RELIGION OR PROHIBTING THE FREE
EXERCISE THERE OF MR. NESBITT IN YOUR
RESPONSE YOU WAS TRYING TO COMPARE
KING JAMES BIBLE TO THE BOOK OF YHWH
JUST TO CLARIFY THEIR ARE TWO DIFFERENT
BELIEF CHRISTIAN BELIEVE IN PRAYING TO
JESUS HEBREW ISRAELITE PRAY TO YHWH |
AM RESPECTFULLY REQUESTING COPY OF MY
RESUBMITTED GRIEVANCE AND YOUR
RESPONSE THE FIRST AMENDMENT SAYS |
HAVE RIGHTS TO FILE TO COURTS MY
GROUNDS ARE MY 1ST,5TH, 14, AMENDMENTS
RIGHTS ARE BEING VIOLATED BY CABARRUS
COUNTY JAIL BY MAKING ME SUBECTED TO
DESCRIMINATION.

Assigned to Sergeants-distribution list by MAJOR MAJOR WHITLEY
WHITLEY on 12/14/2018 9:43:56 AM

Assigned to m nesbitt by c dorton on 12/14/2018 c dorton
10:18:28 AM

Accepted by m nesbitt on 12/25/2018 8:49:07 AM m nesbitt

Page 9 of 19

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 11 of 18
Workflow Interaction

General Grievance

 

 

Created Issue ID Resident Current Status
Action Comment Updated By
42/25/2018 Mr. Whitley, m nesbitt

12/25/2018

12/25/2018

Printed 1/2/2019

Printed by: w wallace

| originally went to respond to this, but saw that you
were in Rowan County for another case. | apologize
for the delay in this response, since you were on
transport.My response was an attempt to address
any concern that you have. In doing so, | asked you
a couple of questions in an attempt to address your
grievance. Not answering the questions on your
part, shows an unwillingness on your part, to assist
us in addressing your grievance. | will be more than
happy to provide you any records of these
grievances/responses, for your records when |
return.

Capt. Nesbitt

Assigned to None by m nesbitt on 12/25/2018 m nesbitt
8:49:07 AM
Closed by m nesbitt on 12/25/2018 8:49:17 AM m nesbitt

Page 10 of 19

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 12 of 18
JCe oht

Workflow Interaction

General Grievance

 

 

 

Created Issue ID Resident Current Status
Action Comment Updated By
2/21/2019 14283516 MAJOR WHITLEY Closed
2/21/2019 Submitted by MAJOR WHITLEY on 2/21/2019 MAJOR WHITLEY
1:20:31 PM
2/21/2019 | AM RESPECTFULLY REQUESTING THAT TO BE MAJOR WHITLEY
ABLE TO KEEP THE THE NEW MOON WHICH IS
MY RELIGIOUS BELIEFS AS A HEBREW
ISRAELITE IT'S STARTS ON APRIL 1-7 | HAVE TO
EAT A KAOSHER DIET AND NO BREAD WITH
YEASE IT IS MY CONSTITUTION RIGHT TO HAVE
FREE EXERCISES OF RELIGIOUS PRACTICE
SEE SOSSAMON Vv. TEXAS, 131 S. CT. 1663
(2011). | NEED COPIES OF THIS GRIEVANCE
AND THE RESPONSE TO IT
2/21/2019 Assigned to Sergeants-distribution list by MAJOR MAJOR WHITLEY
WHITLEY on 2/21/2019 1:20:31 PM
2/21/2019 Assigned to w wallace by a haynie on 2/21/2019 a haynie
4:24:31 PM
2/25/2019 Rejected by w wallace on 2/25/2019 11:11:01 AM W wallace
2/25/2019 This is not a grievance, resubmit under general W wallace
request.
2/25/2019 Assigned to None by w wallace on 2/25/2019 W wallace
11:11:01 AM
2/25/2019 Closed by w wallace on 2/25/2019 11:11:03 AM W wallace

Printed 3/8/2019

Printed by: w wallace

Page 5 of 20

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 13 of 18
Workflow Interaction

General Grievance

 

 

 

Created Issue ID —- Resident Current Status
Action Comment Updated By
2/25/2019 74330144. MAJOR WHITLEY Closed
2/25/2019 Submitted by MAJOR WHITLEY on 2/25/2019 MAJOR WHITLEY
3:30:32 PM
2/25/2019 | have put a request on the 21st of this month you MAJOR WHITLEY
replied on 25th but haven't gave me anything jwould €xn bit |
like a copy of what you and i said on these days
2/25/2019 Assigned to Sergeants-distribution list by MAJOR MAJOR WHITLEY
WHITLEY on 2/25/2019 3:30:32 PM
2/25/2019 Assigned to k cain by s purcell on 2/25/2019 s purcell
10:57:31 PM
2/27/2019 Assigned to w wallace by k cain on 2/27/2019 k cain
8:30:12 AM
2/27/2019 Accepted by w wallace on 2/27/2019 10:53:26 AM w wallace a
2/27/2019 | have your request. New Moon is a month away.| —_-w wallace :
will get with you before it begins.
2/27/2019 Assigned to None by w wallace on 2/27/2019 w wallace
10:53:26 AM
2/27/2019 Closed by w wallace on 2/27/2019 10:53:28 AM w wallace
3/5/2019 14429841 MAJOR WHITLEY Closed
3/5/2019 Submitted by MAJOR WHITLEY on 3/5/2019 MAJOR WHITLEY
2:04:13 PM
3/5/2019 | HAVE REQUESTED COPIES OF MY REQUESTS MAJOR WHITLEY
CONCERNING THE NEW MOON PASS OVER
AND THE RESPONSES TO MY REQUESTS | WAS
TOLD BY LT. THAT! WILL GET THEM BY MAIL
OVER 4 DAYS AGO
3/5/2019 Assigned to Sergeants-distribution list by MAJOR MAJOR WHITLEY
WHITLEY on 3/5/2019 2:04:13 PM
3/5/2019 Rejected by w wallace on 3/5/2019 4:21:30 PM w wallace
3/5/2019 This is not a grievance, | will send them to you. w wallace
3/5/2019 Assigned to None by w wallace on 3/5/2019 4:21:30 w wallace
PM
3/5/2019 Closed by w wallace on 3/5/2019 4:22:20 PM w wallace

Printed 3/8/2019

Printed by: w wallace

Page 6 of 20

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 14 of 18
Created
Action

2/25/2019
2/25/2019

2/25/2019

2/25/2019
2/25/2019
2/26/2019

2/26/2019

2/26/2019

2/26/2019

Workflow Interaction

General Request *
Issue ID
Comment

Resident

14331070 MAJOR WHITLEY Closed

Submitted by MAJOR WHITLEY on 2/25/2019
4:24:47 PM

| AM REQUESTING TO BE ABLE TO KEEP THE
PAST OVER IT START ON APRIL 1 THROUGH 7 |
AM HEBREW ISRAELITE IT'S ALREADY KNOWN
IN THE JAIL SYSTEM | CANNOT EAT BREAD
WITH YEAST AND | GOT EAT A KAOSHER DIET
FOR THE NEW MOON PAST OVER | HAVE A
RIGHT TO FREE EXERCISE TO PRACTICE MY
RELIGIOUS BELIEFS SEE THE FIRST
AMENDMENT

Assigned to Sergeants-distribution list by MAJOR
WHITLEY on 2/25/2019 4:24:47 PM

Assigned to w wallace by s purcell on 2/25/2019
10:56:48 PM

Final Response by w wallace on 2/26/2019 5:57:19
PM

We can accommodate your request, the diet
however, is vegan and it meets the same
requirements as the kosher diet. | am sure you
heard me tell another inmate that several weeks
back. So if you're ok with getting the vegan diet
during the New Moon let me know and i'll arrange it.

Assigned to None by w wallace on 2/26/2019
5:57:19 PM

Closed by w wallace on 2/26/2019 5:57:21 PM

QOee
3

Current Status

Updated By

MAJOR WHITLEY

MAJOR WHITLEY

\

Exni bi

MAJOR WHITLEY
S purcell
W wallace

W wallace

py

Exhibit

W wallace

W wallace

Printed 3/8/2019 Page 15 of 20

Printed by: w wallace

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 15 of 18
Workflow Interaction

General Request

 

 

Created Issue ID ~— Resident Current Status
Action Comment Updated By
2/27/2019 74356993 MAJOR WHITLEY Closed

2/27/2019 Submitted by MAJOR WHITLEY on 2/27/2019 MAJOR WHITLEY
2:21:12 PM

2/27/2019 | AM REQUESTING TO BE ABLE TO PRACTICE MAJOR WHITLEY
MY RELIGIOUS BELIEFS THE KAOSHER DIET IS o
NOT THE VEGAN DIET FOR THE PASTOVER Evin
ISRAELITE AND JEWISH PEOPLE HAVE TO EAT
SPECIAL DIET AND BREAD WITH NO YEAST IT IS
MY FIRST AMENDMENT RIGHTS TO MY
RELIGIOUS DIET | AM REQUESTING COPIES OF
ALL MY REQUEST AND YOUR RESPONSE
CONCERNING THIS MATTER THANK YOU

2/27/2019 Assigned to Sergeants-distribution list by MAJOR MAJOR WHITLEY
WHITLEY on 2/27/2019 2:21:12 PM

2/27/2019 Final Response by w wallace on 2/27/2019 4:21:34 w wallace
PM ban

2/27/2019 Are you requesting a special diet for the remainder __w wallace
of your stay or just for new moon.

2/27/2019 Assigned to None by w wallace on 2/27/2019 w wallace
4:21:34 PM

2/27/2019 Closed by w wallace on 2/27/2019 4:21:36 PM w wallace

Printed 3/8/2019

Printed by: w wallace

Page 16 of 20

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 16 of 18
Workflow Interaction

General Request

 

 

 

 

Created Issue ID Resident Current Status
Action Comment Updated By
2/28/2019 14375409 MAJOR WHITLEY Closed
2/28/2019 Submitted by MAJOR WHITLEY on 2/28/2019 MAJOR WHITLEY
6:24:38 PM
2/28/2019 YES AS LONG AS IT'S KAOSHER DIET NOT MAJOR WHITLEY

VEGAN ALSO FOR THE NEW MOON | CAN NOT
EAT BREAD WITH ANY YEAST | STILL NEED ALL
COPIES OF MY REQUESTS AND YOUR
RESPONSES CONCERNING THIS MATTER.

2/28/2019 Assigned to Sergeants-distribution list by MAJOR MAJOR WHITLEY
WHITLEY on 2/28/2019 6:24:38 PM

th

¥~NID 1s

3/1/2019 Assigned to w wallace by T Culp on 3/1/2019 T Culp
1:38:20 AM

3/1/2019 Final Response by w wallace on 3/1/2019 10:51:35 w wallace
AM

3/1/2019 | will send you all the request and grievances. As | W wallace

have told you already, our facility recognizes the

vegan diet (which we offer for religious reasons) to e
be applicable for the requested religious kosher diet

as well. At this point | will not schedule you to

receive the diet as you have stated that you do not

want the diet we use for kosher, the vegan diet.

Should you change your mind please let me know

and | will be happy to accommodate your request for

a special diet during your religious observance of

 

New Moon.
3/1/2019 Assigned to None by w wallace on 3/1/2019 W wallace
10:51:35 AM
3/1/2019 Closed by w wallace on 3/1/2019 10:51:44 AM W wallace
Total Number Of Issues for Workflow : 5
Printed 3/8/2019 Page 17 of 20

Printed by: w wallace

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 17 of 18
Workflow Interaction

Indigent Reading Glasses

 

 

Created Issue ID Resident Current Status
Action Comment Updated By
2/8/2019 74124896 MAJOR WHITLEY Closed
2/8/2019 Submitted by MAJOR WHITLEY on 2/8/2019 MAJOR WHITLEY
2:38:56 PM
2/8/2019 we cant order canteen in the restriction pod i talk to MAJOR WHITLEY

Ltwallace and he said the only thing we can order
is indingent and he said the only way i can get them
is indingent

i need more glasses cause my glasses broke

2/8/2019 Assigned to Indigent Reading Glasses Group by MAJOR WHITLEY
MAJOR WHITLEY on 2/8/2019 2:38:56 PM

2/8/2019 Final Response by D Anthony on 2/8/2019 4:56:12 D Anthony
PM

2/8/2019 you received glasses on 9/8 each inmate gets one =D Anthony
pair of glasses

2/8/2019 Assigned to None by D Anthony on 2/8/2019 4:56:12 D Anthony
PM

2/8/2019 Closed by D Anthony on 2/8/2019 4:56:13 PM D Anthony

2/11/2019 14159004 MAJOR WHITLEY Closed

2/11/2019 Submitted by MAJOR WHITLEY on 2/11/2019 MAJOR WHITLEY
4:33:38 PM

2/11/2019 that last year when i was here when i got eye MAJOR WHITLEY
glasses

2/11/2019 Assigned to Indigent Reading Glasses Group by MAJOR WHITLEY
MAJOR WHITLEY on 2/11/2019 4:33:38 PM

2/11/2019 Final Response by D Anthony on 2/11/2019 4:40:50 D Anthony
PM

2/11/2019 you came in this time on 7-13-2018 and you got D Anthony
them 9-5-2018

2/11/2019 Assigned to None by D Anthony on 2/ 11/2019 D Anthony
4:40:50 PM

2/11/2019 Closed by D Anthony on 2/11/2019 4:40:51 PM D Anthony

 

Total Number Of Issues for Workflow :

Printed 3/8/2019 Page 18 of 20

Printed by: w wallace

Case 1:19-cv-00358-TDS-JLW Document 2 Filed 04/01/19 Page 18 of 18
